
	

114 S2445 IS: To improve the effectiveness and coordination of nutrition education.
U.S. Senate
2016-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2445
		IN THE SENATE OF THE UNITED STATES
		
			January 19, 2016
			Ms. Klobuchar (for herself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To improve the effectiveness and coordination of nutrition education.
	
	
		1.
			Training and technical assistance
 (a)StudyThe Secretary of Agriculture (referred to in this Act as the Secretary) shall conduct a study on—
 (1)the use of State administrative expense funds by State agencies; (2)the innovative, effective, and replicable policies, practices, and training methods that are being implemented using State administrative expense funds;
 (3)the factors that interfere with the ability of a State agency to use State administrative expense funds effectively; and
 (4)the ways in which the administrative expense funds of a State are being used to encourage the implementation of effective and consistent school nutrition workforce training and technical assistance, with particular emphasis on improving the implementation of—
 (A)nutrition standards for meals provided under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (B)nutrition standards for foods sold in schools other than the meals provided under the Acts described in subparagraph (A);
 (C)local school wellness policies; (D)up-to-date professional standards for school nutrition professionals; and
 (E)such other school food service practices, standards, and operational requirements as the Secretary determines necessary.
 (b)Report to CongressNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (1)a summary of the study conducted under subsection (a); (2)any findings and recommendations made as part of the study; and
 (3)a plan for disseminating to State agencies best practices for the use of State administrative expense funds for training and technical assistance.
 (c)FundingTo conduct the study described in subsection (a), the Secretary shall use existing funds of the Department of Agriculture.
			2.
			Effectiveness and coordination of nutrition education
 (a)StudyThe Secretary, acting through the Center for Nutrition Policy and Promotion, shall conduct a study on the effectiveness and level of coordination between nutrition education in the child nutrition programs and other programs implemented by the Federal Government that include nutrition education.
 (b)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (1)a summary of the study conducted under subsection (a); (2)any findings and recommendations made as part of the study; and
 (3)a plan for disseminating to State agencies best practices for nutrition education delivery and coordination.
 (c)FundingTo conduct the study described in subsection (a), the Secretary shall use existing funds of the Department of Agriculture.
